Citation Nr: 1749103	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-42 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service-connection for a recurrent skin disorder, to include tinea pedis and tinea cruris.

2. Entitlement to service-connection for erectile dysfunction, including as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from July 1988 to July 1992, including service in Southwest Asia.  His decorations include a Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In December 2016, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for further development.  The record reflects substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)).  

The Veteran has pending appeals with regard to other issues.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service-connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence is at least in equipoise regarding whether the Veteran's current tinea pedis and tinea cruris were incurred in or caused by service. 



CONCLUSION OF LAW

The criteria for entitlement to service-connection for tinea pedis and tinea cruris have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service-connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service-connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that 104584972the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to, or the result of, a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310.  Whether the requirements for establishing service-connection are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Ultimately, it is the appellant's burden "to present and support a claim for benefits under laws administered by the Secretary."  See 38 U.S.C. § 5107(a).

In this case, the record contains a current diagnosis of tinea.  According to the Veteran, his tinea pedis (athlete's foot) initially manifested during service.  It reportedly started during basic training, for which he was treated with foot powder by Army medics.  He explained that the condition was not considered serious enough to warrant treatment at the aid station and was ultimately exacerbated by humidity in Korea and dryness in the desert.  Years later, the fungal infection "spread" to his genital region, according to the Veteran. 

Although the Veteran's service treatment records are silent; the Veteran is competent to report his symptoms; treatment; and what the medical providers told him.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The combat presumption holds that, in the case of a combat veteran, an injury or disease alleged to have been incurred in or aggravated by combat, for which there is no official record, may be shown by satisfactory lay evidence if it is consistent with the circumstances, conditions or hardships of service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  The Veteran's reports of onset are credible.  Therefore, the in-service incurrence element has been met. 

With respect to the final element, a link between the current condition and that during service, VA repeatedly attempted to obtain an adequate medical opinion.  There have been a number of negative medical opinions, but these are deficient because they fail to consider the Veteran's competent and credible reports.  The credible lay evidence is at least as probative as the inadequate medical opinions.  The evidence as to nexus is in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, the nexus element is established.

Accordingly, the elements needed for service connection have been demonstrated and service-connection is granted. 


ORDER

Entitlement to service-connection for a recurrent skin disorder, tinea pedis and tinea cruris, is granted. 


REMAND

The Veteran seeks service-connection for erectile dysfunction on a direct and secondary basis.  Regarding the former, the Veteran's service treatment records are devoid of complaints, treatment, or a diagnosis of erectile dysfunction.  While the Veteran has argued that erectile dysfunction had its onset about six to eight months after service, the medical record does not support the Veteran's claim and there are significant credibility concerns regarding the Veteran and his girlfriend's lay statements.  Before the Board can adjudicate this issue, however, another remand is necessary to address secondary service-connection. More specifically, another remand is necessary to address the medical literature submitted by the Veteran, some of which suggest that PTSD and/or PTSD medications can cause erectile dysfunction.  Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA medical opinion from a different physician, if possible, (not the January 2017 examiner) regarding the relationship of the Veteran's erectile dysfunction to his service connected disabilities.  The physician should note that the record was reviewed.  The physician should also clearly set forth the reasons for all opinions.  The physician should provide the following opinion:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was caused or aggravated by (i.e., permanently worsened beyond normal progression) his PTSD or other service-connected disabilities, to include medications taken to treat such conditions?  

Particular attention is invited to:

i. September 2013 VA Male Reproductive System examination in which the examiner noted "[the Veteran] does not have a diagnosis of ED at this time and has never had any treatment or evaluation for ED";

ii. September 9, 2014, medical record from the Families First of the Greater Seacoast which notes the Veteran's denial of impotence (p.4, received on Sept. 12, 2014);

iii. December 9, 2015, VA Male Reproductive System and Urinary Tract Conditions examinations;

iv. VA treatment record submitted on June 27, 2016, which noted that "his ED is likely exacerbated and maintained by his PTSD" and that "Prazosin is less likely to cause sexual side effects than other medications, but can still contribute to sexual difficulties";

v. Research articles submitted on January 26, 2017, and March 31, 2017;

   vi. The January 2017 VA medical opinion;

If the requested opinion cannot be provided without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, limits of medical knowledge, etc.).

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


